Exhibit 10.2

 


COPsync, Inc.












Securities Purchase Agreement
 
Investor Package
 


 


 
July 14, 2015
 


 


 






 

 
 
-1-

--------------------------------------------------------------------------------

 
 
INSTRUCTIONS FOR INVESTING
 


If you wish to purchase the offered securities of COPsync, Inc., please:
 

 
(1)
Review this Securities Purchase Agreement, Registration Rights Agreement,
Convertible Promissory Note, Warrant, and Escrow Agreement.

 

 
(2)
Indicate where appropriate, in Exhibit A to the Securities Purchase Agreement,
your status as an Accredited Investor by initialing the appropriate
accreditation categories.

 

 
(3)
Type or print all information required in the blank sections in Exhibit A of the
Securities Purchase Agreement, including your requested subscription amount and
your federal taxpayer identification number.

 

 
(4)
Execute the signature pages to the Securities Purchase Agreement, Registration
Rights Agreement and Escrow Agreement.

 

 
(5)
If you are an individual, complete and execute, or cause to be executed, the
enclosed Spousal Consent included as Exhibit B by either (i) having your spouse
execute such consent or (ii) if  you are not married, by confirming your status
as single on such consent.

 

 
(6)
Along with the full amount of your investment paid by means of a check made
payable to “COPsync 2015 Private Placement Escrow Account” or a wire transfer to
the following:

 
JP Morgan Chase Bank NA
4 Metro Tech Center, 14th Floor
Brooklyn, NY 11245
ABA #021000021
Swift Code: CHASUS33
A/C Name: Continental Stock Transfer & Trust Co A/A/F COPsync 2015 Private
Placement Escrow Account
A/C No:530402165
 

 
You must send the completed and executed signature pages to this Securities
Purchase Agreement, the Registration Rights Agreement, the completed Purchaser
Information  (Exhibit A) and the Spousal Consent (Exhibit B) to Maxim Group LLC,
preferably by email or fax:

  
Maxim Group LLC
Attn: Eddie Grossman
405 Lexington Avenue
New York, New York 10174
Fax: (212) 895-3783
Email: egrossman@maximgrp.com
 
    The Company may choose not to accept all or some of any investor’s
subscription for any reason (regardless of whether any check or wire transfer
relating to this subscription is deposited in a bank or trust account).  The
Company will send to you a fully executed copy of the transaction documents if
your subscription is accepted.  If you have any questions in completing the
transaction documents, please contact Eddie Grossman at (212) 895-3511.


 
-2-

--------------------------------------------------------------------------------

 
 


COPSYNC, INC.
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (the “Agreement”) is entered into by and
between COPsync, Inc., a Delaware corporation (the “Company”), and the
undersigned purchasers (each, a “Purchaser”, and collectively, the “Purchasers”)
as of the latest date set forth on the signature page hereto.
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Purchasers hereby agree as
follows:
 
1.    Purchase of Securities.  (Capitalized terms used below and not otherwise
defined are defined in Section 2 of the Agreement.)
 
(a)    Subject to the terms and conditions of this Agreement, the undersigned
Purchaser hereby subscribes for (i) a 8% convertible promissory note with a term
of three years in the form attached as Exhibit C (“Note”), and (ii) a warrant
with a term of five years for the purchase of shares of the Company's common
stock, $0.0001 par value (the "Common Stock") equal to the principal amount of
the Note by the closing price of the Company’s Common Stock on the OTCQB on the
Closing Date (as defined below), in the form attached as Exhibit D (“Warrant”)
(the Note and the Warrant are collectively referred to as the
“Securities”).  The total amount to be paid for the Securities shall be the
amount accepted by the Company in connection with this investment, which may be
less than or equal to the amount indicated by the undersigned Purchaser on the
signature page hereto (the “Subscription Amount”).  The offering, purchase and
sale of the Securities is referred to herein as the “Offering.”
 
(b)    The Purchasers will have certain registration rights relating to the
Common Stock underlying the Securities, which rights are set forth in the
Registration Rights Agreement, a form of which is attached hereto as Exhibit E
(“Registration Rights Agreement”).


 (c)    Maxim Group LLC has been retained by the Company as the sole placement
agent for the Offering (the “Placement Agent”).
 
2.    Closing.
 
(a)    On or prior to the applicable Closing Date (as defined below), the
Purchaser shall deliver or cause to be delivered to the Placement Agent the
following in accordance with the subscription procedures described in Section
2(b) below:
 
 (i)            a completed and duly executed signature page of this Agreement;
 
 (ii)           the completed Purchaser Questionnaire included in Exhibit A,
attached hereto;
 
 (iii)          a spousal consent substantially in the form of Exhibit B,
attached hereto (the “Spousal Consent”);
 
 (iv)          duly executed signature pages of the Registration Rights
Agreement; and


 (v)          the Subscription Amount by check or wire transfer.
 
(b)    The Purchaser shall deliver or cause to be delivered, preferably by fax
or e-mail, the closing deliveries described above to the Placement Agent at the
following address:


Maxim Group LLC
Attn: Eddie Grossman
405 Lexington Avenue
New York, New York 10174
Fax: (212) 895-3783
Email: egrossman@maximgrp.com
 
 
-3-

--------------------------------------------------------------------------------

 
 
The Subscription Amount if paid by check will be mailed to the Placement Agent
at the address above.  If the Subscription amount is paid by wire transfer it
shall be wired to the following account:


JP Morgan Chase Bank NA
4 Metro Tech Center, 14th Floor
Brooklyn, NY 11245
ABA #021000021
Swift Code: CHASUS33
A/C Name: Continental Stock Transfer & Trust Co A/A/F COPsync 2015 Private
Placement Escrow Account
A/C No:530402165


Immediately following receipt of the deliverables from all of the Purchasers and
acceptance by the Company in accordance with subsection (c) below, the
Subscription Amount will be delivered to the Company.


(c)    This Agreement sets forth various representations, warranties, covenants
and agreements of the Company and of the Purchaser, as the case may be, all of
which shall be deemed made, and shall be effective without further action by the
Company and the Purchaser, immediately upon the Company’s acceptance of the
Purchaser’s subscription and shall thereupon be binding upon the Company and the
Purchaser.  Acceptance shall be evidenced only by execution of this Agreement by
the Company on its signature page attached hereto.  Upon the Company's
acceptance of the Purchaser's subscription and receipt of the Subscription
Amount, on the applicable Closing Date, the Placement Agent shall deliver to the
Purchaser a duly executed copy of each of the Agreement, the Note, the Warrant,
the Registration Rights Agreement and the Escrow Agreement.
 
(d)    The purchase and sale of the Securities shall first be consummated on
July 13, 2015 (the “Initial Closing Date”) and shall thereafter occur in one or
more additional purchases and sales in increments of at least $250,000
consummated on or before July 30, 2015; provided, however, that the Company
reserves the right to extend the Offering for up to an additional 30 days beyond
the Initial Closing Date (the “Final Closing Date”) (each, a “Closing,” and each
date of Closing, together with the Initial Closing Date and Final Closing Date,
the “Closing Date” or the “Closing Dates”, depending on the context used).
 
3.    Company Representations and Warranties.  The Company hereby represents and
warrants that, as of the Closing Date applicable to the Purchaser:
 
(a)    Organization and Business.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to carry on its business as
now conducted and as proposed to be conducted.  The Company is duly qualified as
a foreign corporation to do business and is in good standing in every
jurisdiction in which its ownership or use of property or the nature of the
business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect.  As used in this Agreement, the term “Material Adverse Effect” means any
material adverse effect on the business, operations, assets (including
intangible assets), liabilities (actual or contingent), financial condition, or
prospects of the Company, if any, taken as a whole, or on the transactions
contemplated hereby or by the Transaction Documents (as defined below).  
 
(b)    Capitalization.
 
 (i)            As of June 1, 2015, the Company has two classes of authorized
capital stock consisting of 500,000,000 shares of Common Stock and 1,000,000
shares of Preferred Stock, of which 203,035,444 shares of Common Stock are
issued and outstanding and 475,000 shares of Preferred Stock are issued and
outstanding.  Schedule 3(b)(i) includes a detailed schedule of the Company's
capitalization as of June 1, 2015.
 
 
-4-

--------------------------------------------------------------------------------

 
 
 (ii)           Except as disclosed in Schedule 3(b)(ii) to this Agreement, the
Company’s private placement memorandum dated June 16, 2015 (the “PPM”) or in the
Company’s Annual Report on Form 10-K filed with the Securities and Exchange
Commission on March 31, 2015 (“Form 10-K”) and its Quarterly Report on Form 10-Q
filed with the Securities and Exchange Commission on May 15, 2015 (the “SEC
Reports”), as of the applicable Closing Date: (A) there are no outstanding
options, warrants, scrip, rights to subscribe for, puts, calls, rights of first
refusal, agreements, understandings, claims or other commitments or rights of
any character whatsoever relating to, or securities or rights convertible into
or exchangeable for, any capital stock of the Company, or arrangements by which
the Company is or may become bound to issue additional capital stock, (B) there
are no agreements or arrangements under which the Company is obligated to
register the sale of any of its or their securities under the Securities Act of
1933, as amended (the “Securities Act”) and (C) there are no anti-dilution or
price adjustment provisions contained in any security issued by the Company (or
in any agreement providing rights to security holders) that will be triggered by
the issuance of the Securities.
 
 (iii)          Except as disclosed in Schedule 3(b)(iii) to this Agreement, no
shares of capital stock of the Company are subject to preemptive rights or any
other similar rights of anyone or any lien, title claim, encumbrance, security
interest, adverse claim, contract of sale, restriction on use or transfer (other
than restrictions on transfer under applicable state and federal securities laws
or “blue sky” or other similar laws (collectively, the “Securities Laws”)) or
other defect of title of any kind (each, a “Lien”) imposed through the actions
or failure to act of the Company.


(c)    Authorization; Enforceability.  All corporate action on the part of the
Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of the Transaction Documents (as defined
in subsection (f) below), the performance of all obligations of the Company
under the Transaction Documents, and the authorization, issuance, sale and
delivery of the Securities has been taken, and each Transaction Document
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except to the extent limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
of general application affecting enforcement of creditors’ rights and general
principles of equity that restrict the availability of equitable or legal
remedies.
 
(d)    Valid Issuance.  The Securities being acquired by the Purchasers
hereunder, are duly authorized for issuance and sale to the Purchasers and, when
issued, sold and delivered in accordance with the terms of this Agreement for
the consideration, will be validly issued and free from all Liens.  The shares
of Common Stock to be issued pursuant to the conversion of the Notes and
exercise of the Warrants are duly authorized and reserved for issuance and, upon
conversion of the Note or exercise of the Warrant in accordance with its terms,
will be validly issued, fully paid and non-assessable and free from all Liens.
 
(e)    Litigation.  Except as set forth in Schedule 3(e), there is no action,
suit, proceeding or investigation pending or, to the Company’s knowledge,
currently threatened against the Company.  The Company is not a party or subject
to the provisions of any order, writ, injunction, judgment or decree of any
court or government agency or instrumentality.  There is no action, suit,
proceeding or investigation by the Company currently pending or that the Company
intends to initiate.
 
(f)     No Conflict.  The execution, delivery and performance of this Agreement,
the Note, the Warrant, the Registration Rights Agreement, the Escrow Agreement,
and the other agreements entered into by the Company in connection with the
Offering (the “Transaction Documents”) and the consummation by the Company of
the transactions contemplated hereby and thereby will not: (i) conflict with or
result in a violation of any provision of the charter or by-laws of the Company
or (ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Company is a party, or (iii) result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company or by which any property or asset of the
Company is bound or affected, except where such conflict, violation or breach,
individually or in the aggregate, would not have a Material Adverse Effect.  The
Company is not in violation of its charter, bylaws, or other organizational
documents.  The business of the Company is not being conducted in violation of
any law, rule, ordinance or regulation of any governmental entity, except for
possible violations which would not, individually or in the aggregate, have a
Material Adverse Effect.  Except for filings pursuant to Regulation D of the
Securities Act, and applicable state securities laws, which have been made or
will be made by the Company in the required time thereunder, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency,
self-regulatory organization or stock market or any third party in order for it
to execute, deliver or perform any of its obligations under this Agreement or
any Transaction Document in accordance with the terms hereof or thereof or to
issue and sell the Securities in accordance with the terms hereof.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(g)    Intellectual Property.  Other than inventions of the Company whose patent
applications have yet to be filed, Schedule 3(g) to this Agreement sets forth a
complete and accurate listing of all of the Company’s patents and patent
applications (“Patents”). The Company owns valid title, free and clear of any
Liens, or possesses the requisite valid and current licenses or rights, free and
clear of any Liens, to use the Patents, copyrights, trademarks, service marks,
trade names, Internet domain names, technology, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary rights) and other
intellectual property in connection with the conduct of its business as now
operated, and to the best of the Company’s knowledge, as presently contemplated
to be operated in the future (collectively, the “Intellectual Property”).  Other
than as set forth on Schedule 3(g) to this Agreement, none of the Intellectual
Property is unenforceable or invalid; none of the Company has received any
notice of violation or conflict with (and none of the Company knows of any basis
for violation or conflict with) rights of others with respect to the
Intellectual Property; there are no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others that allege any of the
Company is infringing any patent, trade secret, trademark, service mark,
copyright or other intellectual property or proprietary right.  Other than as
set forth on Schedule 3(g) to this Agreement, the Company’s current and intended
products, services and processes do not violate or conflict with any
intellectual property or proprietary right of any third party, or any discovery,
invention, product or process that is the subject of a patent application filed
by any third party; no officer, director or employee of the Company is in or has
ever been in violation of any term of any patent non-disclosure agreement,
invention assignment agreement, or similar agreement relating to the protection,
ownership, development use or transfer of the Intellectual Property or, to the
Company’s knowledge, any other intellectual property, except where any violation
would not, individually or in the aggregate, have a Material Adverse
Effect.  The Company is not in breach of, and has complied in all material
respects with all terms of, any license or other agreement relating to the
Intellectual Property.  The Company is not subject to any non-competition or
other similar restrictions or arrangements relating to any business or service
anywhere in the world.  The Company has taken all necessary and appropriate
steps to protect and preserve the confidentiality of applicable Intellectual
Property (“Confidential Information”).  All use or disclosure of Confidential
Information owned by the Company by or to a third party has been pursuant to a
written agreement between the Company and such third party.  All use or
disclosure of Confidential Information not owned by the Company has been
pursuant to the terms of a written agreement between the Company and the owner
of such Confidential Information, or is otherwise lawful. It will not be
necessary to use any inventions of any of its employees or consultants (or
persons it currently intends to hire) made prior to their employment by the
Company.  Each employee and consultant of the Company has assigned to the
Company all intellectual property rights he or she owns that are related to the
Company’s business as now conducted and as presently proposed to be conducted.


(h)    Management.  As of the date of this Agreement, the Company's Board of
Directors and named executive officers consists of the individuals identified in
the SEC Reports.


(i)     Financial Statements.  The financial statements included in the SEC
Reports fairly present in all material respects the financial condition and
operating results of the Company as of the dates, and for the periods, indicated
therein, subject to normal year-end audit adjustments.  Except as set forth in
the financial statements, the Company has no material liabilities or
obligations, contingent or otherwise, other than liabilities incurred in
connection with the consummation of the transactions contemplated under the
Offering and those incurred in the ordinary course of business subsequent to
March 31, 2015.  Since March 31, 2015, nothing has occurred which would have a
Material Adverse Effect.
 
 
-6-

--------------------------------------------------------------------------------

 


 (j)    Tax Matters.  The Company has made or filed all federal, state and
foreign income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject and has paid all taxes and other
governmental assessments and charges, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  All such tax returns and reports filed on behalf of the
Company were complete and correct in all material respects and were prepared in
good faith without willful misrepresentation.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.  The
Company has not executed a waiver with respect to the statute of limitations
relating to the assessment or collection of any foreign, federal, state or local
tax.  The Company has not received notice that any of its tax returns is
presently being audited by any taxing authority.
 
(k)    Certain Transactions.  Except as set forth in the PPM or SEC Reports,
there are no loans, leases, royalty agreements or other transactions between:
(i) the Company or any of its respective customers or suppliers, and (ii) any
officer, employee, consultant or director of the Company or any person owning 5%
or more of the ownership interests of the Company or any member of the immediate
family of such officer, employee, consultant, director, shareholder or owner or
any corporation or other entity controlled by such officer, employee,
consultant, director, shareholder or owner, or a member of the immediate family
of such officer, employee, consultant, director, shareholder or owner.
 
(l)     Material Agreements.   Except as disclosed on Schedule 3(l) to this
Agreement or as listed on the exhibit indexes to the SEC Reports (each contract,
agreement, commitment or understanding disclosed on Schedule 3(l) being
hereinafter referred to as a “Material Agreement”) or as contemplated by this
Agreement or any Transaction Document, there are no agreements, understandings,
commitments, instruments, contracts, employment agreements, proposed
transactions or judgments to which the Company is a party or by which it is
bound which may involve obligations (contingent or otherwise), or a related
series of obligations (contingent or others), of or to, or payment, or a related
series of payments, by or to the Company in excess of $50,000 in any one
year.  All Material Agreements are in full force and effect and constitute
legal, valid and binding obligations of the Company, and to the Company's
knowledge, the other parties thereto, and are enforceable in accordance with
their respective terms.   Neither the Company nor, to the Company’s knowledge,
any person is in default under the terms of any Material Agreement, and no
circumstance exists that would, with the giving of notice or the passage of
time, constitute a default under any Material Agreement.
 
(m)   Title to Assets.  The Company has good and marketable title to all real
and personal property owned by it that is material to the business of the
Company, in each case free and clear of all liens and encumbrances, except
those, if any, disclosed in the PPM or SEC Reports or incurred in the ordinary
course of business consistent with past practice.  Any real property and
facilities held under lease by the Company are held by it under valid,
subsisting and enforceable leases (subject to laws of general application
relating to bankruptcy, insolvency, reorganization, or other similar laws
affecting creditors' rights generally and other equitable remedies) with which
the Company is in compliance in all material respects.
 
(n)    Subsidiaries; Joint Ventures.  Except for the subsidiaries described in
the PPM or SEC Reports, the Company has no subsidiaries and except as described
in the PPM or SEC Reports (i) does not otherwise own or control, directly or
indirectly, any other Person and (ii) does not hold equity interests, directly
or indirectly, in any other Person.  Except as described in the PPM or SEC
Reports, the Company is not a participant in any joint venture, partnership, or
similar arrangement material to its business.  "Person" means an individual,
entity, partnership, limited liability company, corporation, association, trust,
joint venture, unincorporated organization, and any government, governmental
department or agency or political subdivision thereof.


(o)    No General Solicitation. Neither the Company nor any officer, director or
employee or other agent of the Company other than the Placement Agent, in the
transactions contemplated hereby, has conducted any “general solicitation,” as
such term is defined in Regulation D promulgated under the Securities Act, with
respect to any securities offered in the Offering.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(p)    No Integrated Offering.  Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the Securities Act of
the issuance of the Securities.  The issuance of the Securities will not be
integrated (as defined in Rule 502 of the Securities Act) with any other
issuance of the Company’s securities (past, current or future) that would
require registration under the Securities Act of the issuance of the
Securities.  
 
(q)    No Brokers.  The Company has taken no action which would give rise to any
claim by any person for brokerage commissions, transaction fees or similar
payments relating to this Agreement or the transactions contemplated hereby,
other than to the Placement Agent, whose fee is described in the PPM.
 
(r)     Offering.  Subject to the accuracy of the Purchaser’s representations
and warranties in Section 4 of this Agreement, and the accuracy of other
purchasers’ representations and warranties in their respective Securities
Purchase Agreements, the offer, sale and issuance of the Securities in the
Offering, constitute transactions exempt from the registration requirements of
Section 5 of the Securities Act and from the registration or qualification
requirements of applicable state securities laws, and neither the Company nor
any authorized agent acting on its behalf will take any action hereafter that
would cause the loss of such exemption.


  4.Purchaser Acknowledgements and Representations.  In connection with the
purchase of the Securities, Purchaser represents and warrants as of the Closing
Date applicable to the Purchaser and/or acknowledges, to the Company, the
following:
 
(a)    Acceptance.  The Company may accept or reject this Agreement and the
number of Securities subscribed for hereunder, in whole or in part, in its sole
and absolute discretion.  The Company has no obligation to issue any of the
Securities to any person who is a resident of a jurisdiction in which the
issuance of the Securities would constitute a violation of the Securities Laws.
 
(b)    Irrevocability.  This Agreement is and shall be irrevocable, except that
the Purchaser shall have no obligations hereunder to the extent that this
Agreement is rejected by the Company.
  
(c)    Binding.  This Agreement and the rights, powers and duties set forth
herein shall be binding upon the Purchaser, the Purchaser's heirs, estate, legal
representatives, successors and assigns and shall inure to the benefit of the
Company, its successors and assigns.
 
(d)    No Governmental Review.  No federal or state agency has made any finding
or determination as to the fairness of the Offering for investment, or any
recommendation or endorsement of the Securities.
 
(e)    No Preemptive or Voting Rights.  Unless and until the entire Principal
Amount or a portion of it is converted into Common Stock or the Warrant
exercised and the Common Stock issued, the Purchaser is not entitled to voting
rights.  The Securities do not entitle the Purchaser to preemptive rights.
 
(f)    Professional Advice; Investment Experience.  The Company has made
available to the Purchaser, or to the Purchaser's attorney, accountant or
representative, all documents that the Purchaser has requested, and the
Purchaser has requested all documents and other information that the Purchaser
has deemed necessary to consider respecting an investment in the Company.  The
Company has provided answers to all questions concerning the Offering and an
investment in the Company.  The Purchaser has carefully considered and has, to
the extent the Purchaser believes necessary, discussed with the Purchaser's
professional technical, legal, tax and financial advisers and his/her/its
representative (if any) the suitability of an investment in the Company for the
Purchaser's particular tax and financial situation.  All information the
Purchaser has provided to the Company concerning the Purchaser and the
Purchaser's financial position is, to Purchaser’s knowledge, correct and
complete as of the date set forth below, and if there should be any material
adverse change in such information prior to the acceptance of this Agreement by
the Company, the Purchaser will immediately provide such information to the
Company.  The Purchaser has such knowledge, skill, and experience in technical,
business, financial, and investment matters so that he/she/it is capable of
evaluating the merits and risks of an investment in the Securities.  To the
extent necessary, the Purchaser has retained, at his/her/its own expense, and
relied upon, appropriate professional advice regarding the technical,
investment, tax, and legal merits and consequences of this Agreement and owning
the Securities.  The Purchaser acknowledges and understands that the proceeds
from the sale of the Securities will be used as described in the PPM.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(g)    Brokers and Finders; Placement Agent Services.  The PPM includes
information regarding the compensation to be paid to the Placement Agent for
various services rendered or to be rendered to the Company.
 
(h)    Investment Purpose.  Purchaser is purchasing the Securities for
investment for his, her or its own account only and not with a view to, or for
resale in connection with, any “distribution” thereof within the meaning of the
Securities Act in violation of such act.  Purchaser further represents that
he/she/it does not presently have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Securities.  If the
Purchaser is an entity, the Purchaser represents that it has not been formed for
the specific purpose of acquiring the Securities.  Purchaser acknowledges that
an investment in the Securities is a high-risk, speculative investment.
 
 (i)    Reliance on Exemptions.  Purchaser understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Purchaser set forth herein and in Exhibit A in order to
determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Securities.
 
(j)     Restricted Securities.  Purchaser understands that the Securities are
“restricted securities” under applicable Securities Laws and that, pursuant to
these laws, Purchaser must hold the Securities indefinitely unless they are
registered with the Securities and Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.  Purchaser acknowledges that the Company has no
obligation to register or qualify the Securities or Common Stock underlying the
Securities for resale, except as set forth in the Registration Rights
Agreement.  
 
(k)    Professional Advice.  The Company has not received from its legal
counsel, accountants or professional advisors any independent valuation of the
Company or any of its equity securities, or any opinion as to the fairness of
the terms of the Offering or the adequacy of disclosure of materials pertaining
to the Company or the Offering.
 
(l)     Risk of Loss.  The Purchaser has adequate net worth and means of
providing for his/her/its current needs and personal contingencies to sustain a
complete loss of the investment in the Securities at the time of investment, and
the Purchaser has no need for liquidity in the investment in the
Securities.  The Purchaser understands that an investment in the Securities is
highly risky and that he/she/it could suffer a complete loss of his/her/its
investment.
 
(m)   Information.  The Purchaser understands that any plans, estimates and
projections, provided by or on behalf of the Company, involve significant
elements of subjective judgment and analysis that may or may not be correct;
that there can be no assurance that such plans, projections or goals will be
attained; and that any such plans, projections and estimates should not be
relied upon as a promise or representation of the future performance of the
Company.  The Purchaser acknowledges that neither the Company, the Placement
Agent nor anyone acting on the Company’s behalf makes any representation or
warranty, express or implied, as to the accuracy or correctness of any such
plans, estimates and projections, and there are no assurances that such plans,
estimates and projections will be achieved.  The Purchaser understands that the
Company’s technology and products are new, and not all of the technology and/or
products may be tested and commercialized, and that there is no guarantee that
the technology and products will be commercially successful.  The Purchaser
understands that all of the risks associated with the technology are not now
known.  Before investing in the Offering, the Purchaser has been given the
opportunity to ask questions of the Company about the technology and the
Company’s business and the Purchaser has received answers to those questions.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(n)    Authorization; Enforcement.  Each Transaction Document to which a
Purchaser is a party: (i) has been duly and validly authorized, (ii) has been
duly executed and delivered on behalf of the Purchaser, and (iii) will
constitute, upon execution and delivery by the Purchaser thereof and the
Company, the valid and binding agreements of the Purchaser enforceable in
accordance with their terms, except to the extent limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and general principles of
equity that restrict the availability of equitable or legal remedies.
 
(o)    Residency.  If the Purchaser is an individual, then Purchaser resides in
the state or province identified in the address of such Purchaser set forth in
the Purchaser Questionnaire; if the Purchaser is a partnership, corporation,
limited liability company or other entity, then the office or offices of the
Purchaser in which its principal place of business is identified in the address
or addresses of the Purchaser set forth in the Purchaser Questionnaire.
 
(p)    Communication of Offer. The Purchaser was contacted by either the Company
or the Placement Agent with respect to a potential investment in the
Securities.  The Purchaser is not purchasing the Securities as a result of any
“general solicitation” or “general advertising,” as such terms are defined in
Regulation D of the Securities Act, which includes, but is not limited to, any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or on the internet or
broadcast over television, radio or the internet or presented at any seminar or
any other general solicitation or general advertisement.
 
(q)    No Conflicts.  The execution, delivery and performance by the Purchaser
of this Agreement and the consummation by the Purchaser of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Purchaser (if the Purchaser is an entity), (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to the Purchaser.
 
(r)    Organization.  If the Purchaser is an entity, it is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  If the Purchaser is an entity, the execution, delivery and
performance by the Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if the Purchaser is not
a corporation, such partnership, limited liability company or other applicable
like action, on the part of the Purchaser.


(s)    PPM.  The Purchaser received a copy of the PPM and the Purchaser had an
opportunity to review and evaluate the disclosure in the PPM and the Purchaser
does not have any questions or requests for additional information.
 
(t)     No Other Representations.  Other than the representations and warranties
contained in the Transaction Documents, the Purchaser has not received and is
not relying on any representation, warranties or assurances as to the Company,
its business or its prospects from the Company or any other person or entity.
 
 
-10-

--------------------------------------------------------------------------------

 


4.           Covenant.  In addition to the other agreements and covenants set
forth herein, as long as a Note is outstanding, without the consent of a
majority in interest of the Purchasers, the Company agrees that it will use the
net proceeds from the Offering for the purposes set forth in the PPM.
 
5.           Restrictive Legends and Stop-Transfer Orders.
 
(a)    Legends.  The certificate or certificates representing the Securities
shall bear the following legends (as well as any legends required by applicable
state corporate law and the Securities Laws):
 
(i)  
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION
THEREOF.  NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL (OR OTHER
EVIDENCE) IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933.

 
(ii)  
THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE SECURITY
HOLDER DATED JULY 14, 2015, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY.

 
(iii)  
Any legend required to be placed thereon by any appropriate securities
commissioner.

 
(b)    Stop-Transfer Notices.  The Purchaser agrees that, to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.
  
6.           Conditions to Closing.
 
(a)    Conditions to the Company’s Obligation to Sell.  The obligation of the
Company hereunder to issue and sell the Securities to the Purchaser is subject
to the satisfaction, at or before the applicable Closing Date of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion:
 
 (i)            The Purchaser shall have complied with Section 2(a);
 
 (ii)           The representations and warranties of the Purchaser shall be
true and correct in all material respects; and
 
 (iii)           No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.


 (b)   Conditions to Each Purchaser’s Obligation to Purchase.  The obligation of
the Purchaser hereunder to purchase the Securities is subject to the
satisfaction, at or before the applicable Closing Date of each of the following
conditions, provided that these conditions are for the Purchaser’s sole benefit
and may be waived by the Purchaser at any time in his/her/its sole discretion:
 
 
-11-

--------------------------------------------------------------------------------

 
 
 (i)            The Company shall have complied with Section 2(c);


 (ii)           The representations and warranties of the Company shall be true
and correct as of the applicable Closing Date, and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the applicable Closing Date.  The Purchaser shall have
received a certificate or certificates, executed by the Chief Executive Officer
of the Company, dated as of the applicable Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by the Purchaser
including, but not limited to, certificates with respect to the Company’s
charter, by-laws and Board of Directors’ resolutions relating to the
transactions contemplated hereby;


                                 (iii)           No litigation, statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by or in any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby which prohibits the consummation
of any of the transactions contemplated by this Agreement;
 
 (iv)          The Company shall have caused its legal counsel, Harter Secrest &
Emery LLP, to deliver a legal opinion addressed to the Purchasers and to the
Placement Agent at the Initial Closing with respect to the corporate and
securities matters set forth on Exhibit F attached hereto, and its patent law
counsel, Fish & Richardson P.C. and its trademark and copyright counsel,
Christensen O'Connor Johnson Kindness PLLC, to deliver legal opinions addressed
to the Purchasers and to the Placement Agent at the Initial Closing with respect
to the intellectual property matters set forth on Exhibit G attached hereto;
and 
 
 (v)           No event shall have occurred which would reasonably be expected
to have a Material Adverse Effect; and
 
 (vi)          The Company shall have provided such other documents as the
Placement Agent may reasonably request, each in form and substance satisfactory
to the Placement Agent.
 
7.           Miscellaneous.
 
(a)    Governing Law.  This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of New York,
without giving effect to principles of conflicts of law.
 
(b)    Entire Agreement; Enforcement of Rights.  This Agreement and the PPM
together with the exhibits and schedules attached hereto, set forth the entire
agreement and understanding of the parties relating to the subject matter herein
and supersedes any and all prior agreements or discussions between them,
including any term sheet, letter of intent or other document executed by the
parties prior to the date hereof relating to such subject matter.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement; provided, however, that the Purchaser acknowledges and agrees
that the Placement Agent may, in its sole discretion acting by prior written
consent on behalf of Purchaser, waive any condition described in Section
6(b).  The failure by either party to enforce any rights under this Agreement
shall not be construed as a waiver of any rights of such party.
 
 (c)   Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  If the parties cannot reach a mutually agreeable and
enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(d)    Separate Agreement.  The Company’s agreement with each of the Purchasers
is a separate agreement and the sale of the Securities to each of the Purchasers
is a separate sale. Unless otherwise expressly provided herein, the rights of
each Purchaser hereunder are several rights, not rights jointly held with any of
the other Purchasers. Any invalidity, illegality or limitation on the
enforceability of any of the Transaction Documents or any part thereof, by any
Purchaser whether arising by reason of the law of the respective Investor’s
domicile or otherwise, shall in no way affect or impair the validity, legality
or enforceability of the Transaction Documents with respect to other Investors.


(e)    Construction.  This Agreement is the result of negotiations between and
has been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.
 
(f)     Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally (including two
business days after deposit with a reputable overnight courier service, properly
addressed to the party to receive the same) or sent by fax or 72hours after
being deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the party to be notified at such party's address or
fax number as set forth herein or as subsequently modified by written notice.
 
(g)    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
(h)    Successors and Assigns.  The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company's successors and
assigns.  The covenants and obligations of the Company hereunder shall inure to
the benefit of, and be enforceable by the Purchaser against the Company, its
successors and assigns, including any entity into which the Company is
merged.  The rights and obligations of Purchasers under this Agreement may only
be assigned with the prior written consent of the Company.
 
(i)     Third Party Beneficiary.  This Agreement is intended for the benefit of
the undersigned parties and their respective permitted successors and assigns,
and the Placement Agent, and is not for the benefit of, nor may any provision
hereof be enforced by, any other person.
 
(j)     Further Assurances.  Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


(k)    Expenses.  The Company shall pay all costs and expenses incurred by the
Company and the Placement Agent with respect to the negotiation, execution,
delivery and performance of the Agreement, except the Company’s obligation to
pay all costs and expenses of the Placement Agent shall be capped at $50,000.


                        (l)     Survival.  The representations, warranties,
covenants and agreements made herein shall survive the closing of the
transaction contemplated hereby.  All statements as to factual matters contained
in any certificate or other instrument delivered by or on behalf of the Company
pursuant hereto in connection with the transactions contemplated hereby shall be
deemed to be representations and warranties by the Company hereunder solely as
of the date of such certificate or instrument.  The representations, warranties,
covenants and obligations of the Company, and the rights and remedies that may
be exercised by the Purchaser, shall not be limited or otherwise affected by or
as a result of any information furnished to, or any investigation made by or
knowledge of, any of the Purchasers or any of their representatives.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(m)   Attorneys’ Fees.  In the event that any suit or action is instituted under
or in relation to this Agreement, including without limitation to enforce any
provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.


 (n)   Remedies.  All remedies afforded to any party by law or contract, shall
be cumulative and not alternative and are in addition to all other rights and
remedies a party may have, including any right to equitable relief and any right
to sue for damages as a result of a breach of this Agreement.  Without limiting
the foregoing, no exercise of a remedy shall be deemed an election excluding any
other remedy.
 
(o)    Consent of Spouse.  If the Purchaser is married on the date of this
Agreement, such Purchaser’s spouse shall execute and deliver to the Company the
Spousal Consent, effective on the date hereof.  Notwithstanding the execution
and delivery thereof, such consent shall not be deemed to confer or convey to
the spouse any rights in such Purchaser’s Securities that do not otherwise exist
by operation of law or the agreement of the parties.  If any Purchaser should
marry or remarry subsequent to the date of this Agreement, such Purchaser shall
within 30 days thereafter obtain his/her new spouse’s acknowledgement of and
consent to the existence and binding effect of all restrictions contained in
this Agreement by causing such spouse to execute and deliver a Consent of Spouse
acknowledging the restrictions and obligations contained in this Agreement and
agreeing and consenting to the same.
 


 
[Remainder of Page Intentionally Left Blank]




 
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
The Purchaser, by his or her signature below, or by that of its authorized
representative, confirms that Purchaser has carefully reviewed and understands
this Agreement.
 
IN WITNESS WHEREOF, the Purchaser has executed this Agreement as of [     ].
 
PURCHASER (if individual):
 
 
 
Signature
 
 
Name (type or print)
PURCHASER (if entity):
 
 
 
Name of Entity
 
By:                                                           
 
 
 
Signature of Co-Signer (if any)
 
 
Name of Co-Signer (type or print)
 
Name:                                                           
 
 
Its:                                                           
   

 
AGREED AND ACCEPTED as of __________, 2015.


 
COPSYNC, INC.


 
By: ___________________________________
      [     ]
      [     ] 
Subscription Amount (as accepted by the Company):


 
$________________________


 
 
-15-

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Purchaser Questionnaire








[see attached]


 


 
 

 
 
-16-

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
SPOUSAL CONSENT
 
I, ________________________________, spouse of ____________, have read and
hereby approve the foregoing Agreement.  In consideration of the Company's
granting my spouse the right to purchase the Securities as set forth in the
Agreement, I hereby agree to be irrevocably bound by the Agreement and further
agree that any community property or similar interest that I may have in the
Securities shall be similarly bound by the Agreement.  I hereby appoint my
spouse as my attorney-in-fact with respect to any amendment or exercise of any
rights under the Agreement.
 


 
Spouse of ___________________________
 
OR
 
I hereby represent and warrant that I am unmarried as of the date of this
Agreement.
 
 
Signature


 


 


 
 
-17-

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 


 
FORM OF NOTE
 


 


 
[see attached]
 
 


 
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 


 
FORM OF WARRANT
 


 


 
[see attached]
 
 


 
 
-19-

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 


 
FORM OF REGISTRATION RIGHTS AGREEMENT
 


 


 
[see attached]


 
 


 
-20-

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
FORM OF LEGAL OPINION
(CORPORATE AND SECURITIES)






 


 
[see attached]


 


 


 
 
-21-

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF LEGAL OPINION
(INTELLECTUAL PROPERTY)




 


 
[see attached]


 


 


 
-22-

--------------------------------------------------------------------------------

 
 
Schedules
 
[see attached]
 
 
 
 
 
 
 
 
 
-23-

--------------------------------------------------------------------------------

 